UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4600


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS PERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:14-cr-00003-JPJ-PMS-1)


Submitted:   February 18, 2015            Decided:   March 4, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dana R. Cormier, DANA R. CORMIER, PLC, Staunton, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jennifer
R. Bockhorst, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos     Perry    seeks       to    appeal      his     conviction      and

sentence.       In criminal cases, the defendant must file the notice

of   appeal     within   fourteen       days      after   the   entry     of    judgment.

Fed. R. App. P. 4(b)(1)(A).               With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.       Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).                     Although the time limitations

imposed    by    Rule    4(b)    are    not       jurisdictional,       they    “must    be

enforced      by    th[e]       court     when       properly         invoked    by     the

government.”       United States v. Mitchell, 518 F.3d 740, 744 (10th

Cir. 2008).        If the government notes its objection for the first

time in its merits brief to the appellate court or earlier in

the proceedings, the objection is considered properly invoked.

United States v. Watson, 623 F.3d 542, 546 (8th Cir. 2010).

              Here, the district court entered judgment on May 16,

2014.     Perry filed his notice of appeal on July 25, 2014. 1                          The

government properly invoked its objection to Perry’s late filing

by stating the objection in its brief to this court.                              Because

      1
       Perry included a certificate of service with his notice of
appeal stating that he deposited the documents in the prison
mailing system on July 25, 2014.      Under the “prison mailbox
rule,” July 25 is considered the date of filing.       Houston v.
Lack, 487 U.S. 266, 276 (1988).



                                              2
Perry did not file a notice of appeal that was timely or within

the     time    period    during   which   the     district     court    had   the

authority to extend the appeal period, Fed. R. App. P. 4(b)(4), 2

and the government validly objected, we dismiss Perry’s appeal.

               We dispense with oral argument because the facts and

legal     contentions     are   adequately   presented     in    the    materials

before    this    court   and   argument   would    not   aid   the     decisional

process.

                                                                         DISMISSED




      2
       We do not consider the propriety of the district court’s
denial of Perry’s pro se motion to extend the time for filing a
notice of appeal, because Perry did not file a notice of appeal
of that order.



                                       3